Citation Nr: 1437278	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bunions.

3.  Entitlement to service connection for degenerative joint disease of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to February 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a claim of entitlement to service connection for bilateral pes planus with bunions and degenerative joint disease, bilateral.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript is of record.  The Board reopened the claims in September 2013 and remanded them for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of his November 2013 VA examination, the Veteran reported having six years of service in the Reserve following his period of active duty.  Upon review of his VA Form 21-526 received in January 2003, the Veteran reported serving with the Marine Corps Reserve until September 1980.  It does not appear from review of the electronic record that any effort has been made to verify the Veteran's Reserve service, or to obtain his Reserve treatment and/or personnel records.  This must be accomplished on remand, and is especially important given that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24); 38 C.F.R. § 3.6 (2013).  As such, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or for disability resulting from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131 (2013).  

Review of the Veteran's VA treatment records reveals that he reported applying for disability benefits from the Social Security Administration (SSA).  See e.g., June 2005 mental health clinic note.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2013).

As the claims are being remanded for the foregoing reasons, more contemporaneous VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the Marine Corps Reserves from the appropriate source(s).  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, should also be obtained for any Reserve service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

2.  Obtain the Veteran's treatment records from the Central Texas Healthcare System, dated since November 2013.

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



